1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   CURTIS BOYD,                                    )   Case No. 1:13-01966-LJO-SAB (PC)
                                                     )
12                    Plaintiff,                     )
                                                     )   ORDER DENYING PLAINTIFF’S MOTION FOR
13          v.                                           APPOINTMENT OF COUNSEL AND REQUEST
                                                     )   TO MODIFY THE SCHEDULING ORDER AS
14                                                   )   MOOT
     C. ETCHEBEHERE, et.al.
                                                     )
15                    Defendants.                    )   [ECF Nos. 118, 119]
                                                     )
16                                                   )

17          On August 9, 2017, the Court granted Defendants’ motion for summary judgment and

18   judgment was entered in favor of Defendants, in this civil rights action filed by Plaintiff pursuant to 42

19   U.S.C. § 1983.

20          On August 28, 2017, Plaintiff filed a notice of appeal with the United States Court of Appeals

21   for the Ninth Circuit.

22          On July 25, 2018, the Ninth Circuit affirmed this Court’s August 9, 2017, decision. On

23   September 5, 2018, Plaintiff’s petition for rehearing was denied., and the mandate was issued on

24   September 13, 2018.

25          On November 5, 2018, Plaintiff filed a motion for the appointment of counsel and request to

26   modify the scheduling order.
27   ///

28   ///

                                                         1
1
2             As judgment was entered in this case on August 9, 2017, which was affirmed on appeal, this

3    case is now final and no filings can be entertained. Accordingly, Plaintiff’s motion for appointment of

4    counsel and request to modify the scheduling order are denied as moot. Plaintiff is advised that no

5    further requests should be filed in this action, and the Court will strike any filings without response.

6
7    IT IS SO ORDERED.

8    Dated:     November 8, 2018
9                                                       UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
